205 F.2d 570
UNITED STATES ex rel. William H. DRAPER, Relator-Appellant,v.Wilfred L. DENNO, Warden, Sing Sing Prison, Respondent-Appellee.
No. 293, Docket 22774.
United States Court of Appeals Second Circuit.
Argued July 9, 1953.Decided July 9, 1953.

Lacy and Katzen, Herbert W. Lacy, Rochester, N.Y., and Nancy Carley, Jackson Heights, of counsel, for appellant.
Nathaniel L. Goldstein, Atty. Gen. for State of New York, Clarence J. Henry, Dist. Atty., Monroe County, Harry L. Rosenthal, Asst. Dist. Atty., Monroe County, Rochester, N.Y., of counsel, for appellee.
Before CHASE, Chief Judge, and CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Order 113 F.Supp. 290, affirmed in open court.